Ludeling, C. J.
Zenon Naquin, administrator, sues to recover the amounts of two promissory notes due by the defendant to the succession of Mrs. Pierre P. Naquin.
The defendant filed an exception alleging that, since the institution of this suit, he had acquired the interest of two of the heirs, and that lie had a right to collate, and that no action could be instituted against him until an account had been rendered by the administrator, etc.
There was judgment sustaining the exception, and the plaintiff has-appealed.
The heirs have no right to sell any part of the property of the succession under administration. They may sell their interest in the succession or in any part of it, but that interest is only to be ascertained after a settlement of the debts; there may be nothing going to the heirs. And one buying the interest of an heir in a note in favor of an estate can not plead it in compensation when sued on the note; the claims are not equally liquidated.
Nor are we aware of any law which prevents an administrator from suing for the amount of a note due by a third person, who may have-purchased the interest of a portion of the heirs in the note.
It is therefore ordered that the judgment of the district court be avoided and reversed; that the exception be overruled; that the defendant pay the costs of this appeal, and that the case be remanded to the lower court to be proceeded with according to law.